Citation Nr: 0731159	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired nervous disorder.

2.  Entitlement to service connection for an acquired nervous 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease with myocardial infarction.

4.  Entitlement to service connection for arteriosclerotic 
heart disease with myocardial infarction.

5.  Entitlement to service connection for adult onset 
diabetes mellitus.

6.  Entitlement to service connection for pancreatitis.

7.  Entitlement to service connection for gastroesophageal 
reflux disease and gastritis.


8.  Entitlement to service connection for peptic ulcer 
disease.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for insomnia.

11.  Entitlement to service connection for low back pain. 

12.  Entitlement to service connection for painful knee 
joints.

13.  Entitlement to service connection for arthritis.

14.  Entitlement to service connection for a bilateral 
hearing loss disability.

15.  Entitlement to service connection for headaches.

16.  Entitlement to service connection for shortness of 
breath or respiratory disease.

17.  Entitlement to service connection for circulatory 
insufficiency of the legs and feet (peripheral vascular 
disease).

18.  Entitlement to service connection for bilateral ankle 
edema.

19.  Entitlement to service connection for erectile 
dysfunction.

20.  Entitlement to service connection for blurry vision.

21.  Entitlement to service connection for gout.

22.  Entitlement to service connection for a skin disorder 
due to Agent Orange.

23.  Entitlement to service connection for residuals of a 
laceration of the left hand.


REPRESENTATION


Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1973.  

This appeal arises from rating decisions issued in January 
2004 and October 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, that 
denied service connection for, or denied reopening for, the 
claims listed on the title page.  Although the RO addressed 
service connection for an acquired nervous disorder as a new 
claim, this claim was previously denied.  Thus, the Board 
will first address whether new and material evidence has been 
submitted to reopen that claim, as well as whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a heart disorder.  

Claims of service connection for an acquired nervous 
disorder, a heart disorder, hypertension, gastroesophageal 
reflux disease (GERD), gastritis, peptic ulcer disease, 
insomnia, bilateral hearing loss disability, headaches, 
shortness of breath or other respiratory disease, circulatory 
insufficiency of the legs and feet, bilateral ankle edema, 
gout, blurry vision, a skin disorder, and residuals of a 
laceration of the left hand are addressed in the REMAND 
portion of the decision below.  These claims are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In October 1985, the RO issued a rating decision that 
notified the veteran that a claim for service connection for 
a nervous condition was denied.

2.  In August 1991, the Board denied service connection for a 
heart condition.

3.  The veteran did not appeal the October 1985 RO decision 
and it became final.

4.  Evidence received by VA since the October 1985 RO 
decision and August 1991 Board decision raises a reasonable 
possibility of substantiating claims of service connection 
for an acquired nervous disorder and for a heart disorder.  

5.  The veteran visited Vietnam in 1970.  

6.  Type II adult onset diabetes mellitus arose in 1992. 

7.  No competent evidence of a current disability manifested 
by pancreatitis has been submitted. 

8.  No low back injury was shown during active service and no 
competent evidence tends to link current low back pain with 
active service or service-connected disability. 

9.  Arthritis was not present in service, was not manifested 
to a degree of 10 percent within a year of separation, and 
has not been associated with active service by competent 
evidence.

10.  Continuity of knee pains since active service has not 
been demonstrated. 

11.  Competent evidence relates erectile dysfunction to 
diabetes.


CONCLUSIONS OF LAW

1.  The October 1985-issued RO rating decision, which denied 
service connection for a nervous condition, is final.  
38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.160, 20.1103 
(1985).

2.  The August 1991 Board decision, which denied service 
connection for a heart condition, is final.  38 U.S.C.A. 
§ 4005 (West 1991); 38 C.F.R. §§ 3.160, 20.1100, 20.1104 
(1991).

3.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a nervous disorder and 
for a heart condition and those claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  Type II diabetes is presumed to have been incurred in 
active military service in Vietnam.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.313 (2007).

5.  Pancreatitis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in active military service in Vietnam.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.313 (2007).

6.  A painful low back disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2007).

7.  Arthritis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2007).

8.  A disability manifested by bilateral knee pains was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2007).

9.  The requirements for service connection for erectile 
dysfunction secondary to diabetes mellitus are met.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  VA has notified the veteran of the 
information and evidence needed to substantiate his claims.  
VA provided notice letters in July, August, and October 2003, 
April 2004, and in July 2005, which informed the veteran of 
what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A; see also 
38 C.F.R. § 3.159(c).  VA sent its first notice letter prior 
to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA has not provided a pre-decision letter containing the 
additional notices recommended by the Court in Dingess.  VA 
has, however, supplied this in August 2006 correspondence.  
In the present appeal, because service connection is granted 
for diabetes mellitus and erectile dysfunction, the RO will 
soon issue a rating decision that grants an initial 
disability rating an effective date for payment (if any) of 
compensation for that rating.  The disability rating to be 
assigned will be in accordance with the rating criteria that 
will be supplied with the rating decision.  The effective 
date will be in accordance with the rule for assignment of 
effective dates, which will be included with the rating 
decision.  Generally, the effective date will coincide with 
the date that the veteran filed his claim for disability 
benefits.  If the veteran is dissatisfied with either the 
disability rating or effective date assigned by the RO, he is 
invited to submit a notice of disagreement in accordance with 
appeal instructions that will be issued with the rating 
decision.  Thus, no prejudice to the veteran will result from 
the Board's grant of service connection at this time.  

VA has not provided an examination in conjunction with claims 
of entitlement to service connection for pancreatitis, low 
back pain, arthritis, or knee pains.  There are four elements 
to consider in determining whether a VA medical examination 
must be provided.  McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

The first element addresses whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability.  In this case, the veteran 
currently suffers from herniated nucleus pulposis and 
arthritis of the lumbar spine.  He has testified that his 
knees did not hurt.  Accordingly, this element is satisfied 
only for the lumbar spine.  
 
The second element looks at whether an event, injury, or 
disease occurred in service, or became manifested during an 
applicable presumption period.  There is no evidence an 
event, injury, or disease that might cause or aggravate the 
current lumbar spine conditions.  Accordingly this element is 
not satisfied.  
 
The third element to indicate that an examination is required 
addresses whether the disability or persistent or recurrent 
symptoms of a disability may be associated with service or 
with a service-connected disability.  As observed by the 
Court, this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the two.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
In this case, no risk factor is shown or alleged that would 
be capable of causing or aggravating the lumbar spine, the 
knee joints, or the arms during active service.  Thus, an 
examination or medical opinion addressing the likelihood that 
active service caused the claimed disabilities is not 
warranted  

Finally, the fourth examination element addresses whether 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  There is 
sufficient evidence to determine that active service did not 
cause or aggravate the claimed conditions.  


New and Material Evidence

As noted above, in an October 1985 rating decision, the RO 
denied service connection for a nervous disorder.  The 
veteran was notified of the decision in a letter from the RO, 
but did not appeal.  Thus, the decision became final.  
38 U.S.C.A. § 4005 (West 1982).  In August 1991, the Board 
denied service connection for a heart condition.  Thus, that 
decision is also final.  38 U.S.C.A. §§ 7103 (West 1991).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  Likewise, when the 
Board has denied a claim, it may not thereafter be considered 
unless new and material evidence has been presented.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1103, 20.1104 
(2007).  

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen these claims 
was received at the RO in July 2003, subsequent to the 
effective date of the revision.  Therefore, this version of 
§ 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the October 
1985-isssued RO rating decision consists of service medical 
records (SMRs), the veteran's official personnel file (OPF) a 
VA examination report, a VA hospital report, and the 
veteran's claim, as discussed below.

The SMRs reflect that the veteran was sound on entry.  During 
active service, he was treated for anxiety, chest pains, 
epigastric pains, headaches, and stomach pains.  A "long" 
history of stomach pain was noted in August 1971.  Mild 
situational anxiety was noted in June 1971 and further 
diagnosis was deferred.  No follow-up is noted however.  An 
October 1972 sick slip excused him from duty due to 
exhaustion and chest pain.  An occupational medicine slip 
reflects that the veteran's duties involved exposure to JP-4 
(jet fuel), ammonia (inhalation hazard), MEK (methyl, ethyl 
ketone), and MIK (methyl acrylate or mercuric iodide) along 
with toluene (a carcinogenic solvent), naphtha, rubber 
cement, and sealant.  

A November 1972 separation examination report notes no 
relevant abnormality.  The accuracy of the separation 
examination report is in question for two reasons.  First, it 
indicates that a male Caucasian had been examined.  The 
veteran is male, but not Caucasian according to his 
enlistment examination report and other documents.  Second, 
the examination report reflects that the veteran was found 
medically "unqualified" for separation; however, no 
disqualifying defect was listed.  

The veteran's OPF reflects that while in Thailand, he was 
attached to the 8th Field Maintenance Squadron.  Air Force 
field maintenance personnel maintain Air Force aircraft.  He 
served as an aircraft maintenance helper, fuel system 
mechanic, and as an apprentice aircraft fuel system 
repairman.  He departed for Thailand on November 30, 1970, 
and returned to the U.S. on November 30, 1971.

The veteran's Air Force performance ratings reflect that his 
duties included repairing and sealing fuel tank leaks and 
repairing fuel bladders.  He assisted in major repairs of 
various types of aircraft.  After his return to the U.S., he 
was assigned to an Air Force Base in Michigan where he 
repaired fuel tank leaks on heavy bomber and tanker aircraft.  

VA medical records reflect hospitalization by VA in March 
1980 for acute pancreatitis and hypertension.  A September 
1985 VA examination report contains diagnosis of generalized 
anxiety disorder and essential hypertension.  During the 
examination, the veteran reported that anxiety and insomnia 
began during active service while stationed in Thailand.  

In May 1985, the veteran requested service connection for 
"nerves."  He reported treatment for nerves in Thailand 
during active service.  The RO denied the claim in a rating 
decision issued in October 1985 on the basis that the SMRs 
were silent for chronic anxiety.  The veteran did not appeal.

The Board will review the evidence submitted since the RO 
decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating the claim for service connection for a nervous 
disorder.  

VA hospitalized the veteran in May 1989 for shortness of 
breath.  After other possible causes were eliminated, it was 
determined that shortness of breath was due to anxiety. 

A September 1992 VA psychiatric consultation report contains 
a diagnosis of generalized anxiety disorder.  The diagnosis 
is based on a reported "approximately 20-year history of 
generalized anxiety, which is apparently interacted with 
physical problems and probably exacerbated their severity."

Because the prior denial of service connection was based on a 
lack of medical evidence of a chronic nervous disorder, and 
because the September 1992 VA report contains evidence of a 
chronic anxiety disorder suggested to have begun during 
active service, this is new and material evidence.  Given the 
benefit of the doubt doctrine set forth at 38 U.S.C.A. § 5107 
and 38 C.F.R. § 3.102, this opinion could help place the 
evidence for service connection in relative equipoise.  Thus, 
it is neither cumulative nor redundant and it raises a 
reasonable possibility of substantiating the claim.  The 
application to reopen the service connection claim must be 
granted.  The issue will be addressed further in the REMAND 
below.

Evidence submitted to VA prior to the final August 1991 Board 
decision that denied service connection for a heart condition 
includes the above-mentioned evidence, a November 1988 
private EKG report that notes a possible old infarct, and 
testimony offered in August 1990.  During the RO hearing, the 
veteran testified that he felt that a heart disorder might be 
secondary to anxiety.  

The Board will review the evidence submitted since the August 
1991 Board decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant and whether it raises a reasonable possibility 
of substantiating the claim for service connection for a 
heart disorder.  

The evidence that is most significant to the claim for 
service connection for a heart condition is the medical 
evidence of the onset of type II diabetes mellitus in 1992.  
A November 1992 report notes high blood sugar readings along 
with other symptoms, felt to be diabetic symptoms.  The 
diagnosis was hypertension with adult onset diabetes 
mellitus.  This is new evidence because it was not and could 
not have been considered by the Board in August 1991.  It is 
material because diabetes mellitus can aggravate essential 
hypertension.  In turn, hypertension is a known precursor of 
cardiovascular-renal disease.   

Moreover, in November 1994, the RO received additional VA 
records, including an August 1993 opinion that must be viewed 
as favorable.  The examiner stated, "I might be able to say 
that he was having chest pain which was compatible with 
angina pectoris while he was in the service and it was 
ignored and not treated properly, but will have to wait until 
I can review his chart."

The above-stated opinion is neither cumulative nor redundant 
and raises a reasonable possibility of substantiating the 
claim.  Because some evidence submitted is sufficiently new 
and material to reopen the claim, the application to reopen 
the claim for service connection for a heart condition must 
be granted.  The issue will be addressed further in the 
REMAND below.

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder be "chronic" as a 
condition precedent to service connection under 38 C.F.R. 
§ 3.303; however, chronic diseases listed at 38 C.F.R. 
§§ 3.307, 3.309 are accorded special consideration for 
service connection.  Where a veteran served at least 90 days 
during a period of war or after December 31, 1946, and a 
listed chronic disease, such as arthritis, peptic ulcers, 
endocrinopathies such as pancreatitis, or other organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease will be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Type II Diabetes Mellitus 

For veterans who served in Vietnam during the Vietnam era, 
presumptive service connection is available for type II 
diabetes mellitus.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.309(e).  A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f).  

The veteran's OPF reflects that he received the Vietnam 
Service Medal (VSM) with one bronze service star.  
Unfortunately, the VSM and bronze service star may be earned 
for service outside of Vietnam, if in support of U.S. forces 
in Vietnam, and its award does not conclusively establish 
service in Vietnam, especially in this case, where the 
veteran was assigned to a base in Thailand.  

The veteran has claimed that he visited Vietnam during a 
stopover flight from Travis Air Force Base, California, to 
his overseas assignment at Ubon Royal Thai Air Force Base 
(RTAFB), Thailand.  In July 2003, he asserted that his flight 
made a stopover at Tan Son Nhut Air Base, in South Vietnam, 
where he remained until the flight resumed to Ubon, Thailand.  
In February 2007, the veteran testified before the 
undersigned that he flew from California on a commercial 
plane, but changed to a military aircraft for the final 
portion of the journey.  One of the designated stops of the 
military aircraft was at Saigon (Tan Son Nhut Air Base).  

The veteran's claimed stopover at Tan Son Nhut Air Base in 
1970 is significant because of 38 C.F.R. § 3.313, which 
states: "Service in Vietnam includes ... service in other 
locations if the conditions of service involved duty or 
visitation [emphasis added] in Vietnam."  Thus, if the 
veteran visited Vietnam, even during a stop-over flight, he 
qualifies for presumptive exposure to Agent Orange, and 
presumptive service connection under 38 U.S.C.A. § 1116.  In 
this case, no official record of the claimed visit to Vietnam 
has been located.  We are aware, however, that service 
personnel enroute to Thailand were necessarily transported on 
military aircraft between bases outside Vietnam and Thailand 
to bases in Vietnam and Thailand.  Thus, routine landings in 
Vietnam while enroute to Thailand is consistent with airlift 
operations for personnel serving in Thailand.  

The Board's inquiry therefore turns to the veteran's 
competence and credibility as a lay witness.  38 C.F.R. 
§ 3.159 instructs that lay witnesses are competent to provide 
certain information if the witness has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person.  The veteran's OPF reflects that 
he was trained in aircraft repair.  This is significant 
because he reported that while at Tan Son Nhut, repairs were 
made on his aircraft.  The Board deems this veteran to be 
especially aware, because of his aircraft mechanical 
training, of the fact that aircraft repairs were accomplished 
at Tan Son Nhut.  

Turning to the veteran's credibility, his OPF reflects that 
he served in Thailand and earned good performance ratings 
while there.  There is no evidence to suggest that the 
veteran is not a credible informant.  Thus, after considering 
the competent, credible evidence, the Board must resolve the 
benefit of the doubt in favor of the veteran and find that it 
is at least as likely as not that the veteran visited Vietnam 
during the Vietnam War.  38 U.S.C.A. § 5107(b).

The uncontroverted medical evidence shows that diabetes arose 
in or around September 1992, according to a September 1992 VA 
consultation report.  Because the veteran visited Vietnam, 
the requirements for presumptive service connection for type 
2 diabetes are met, and service connection is thus warranted. 

Pancreatitis

In July 2003, the veteran requested service connection for 
pancreatitis.  In November 2005 and again in February 2007, 
he testified that he filed a claim for pancreatitis on the 
basis that he had abdominal pains during active service that 
remained unexplained.  He recalled during the 2007 hearing, 
however, that acid reflux, gastritis, and possibly an ulcer 
were treated during active service and that these caused 
abdominal pains.  

There is mention of pancreatitis in an April 1980 VA 
outpatient treatment report.  It notes that the veteran 
stopped drinking and was doing great, post acute 
pancreatitis.  A urine culture was negative.  A March 1982 VA 
medical certificate notes a history of acute pancreatitis, 
but offers no other information concerning this.  Current VA 
outpatient treatment reports indicate that the veteran is 
medicated for GERD; however pancreatitis is not shown.  

Although the veteran attributes pancreatitis to active 
service or service-connected disability, he is not a trained 
medical professional.  Lay statements are competent evidence 
with regard to descriptions of symptoms of disease or 
disability or an injury, but when the determinative issue 
involves a question of medical diagnosis or causation, as 
here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his statements may determine when symptoms 
arose, but not what the diagnosis is.  

The claim for service connection for pancreatitis lacks 
competent evidence of a current diagnosis of such disability.  
In the absence of medical evidence of a current disability, 
the claim for service connection for pancreatitis is not 
plausible.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
pancreatitis is therefore denied.  

Low Back Pain, Painful Knee Joints, Arthritis 

The SMRs are negative for low back pain or arthritis.  An 
April 1969 SMR notes a painful left knee, not due to injury, 
but the knee was examined and found to be normal. A March 
1982 VA medical certificate reflects a complaint of low back 
pain for an unspecified duration.  No etiology was offered.  
An October 2004 VA report notes herniated nucleus pulposis of 
the lumbar spine was likely.  A January 2005 VA report 
mentions a degenerated lumbar disk and periodic lumbar 
epidural injections for relief of low back pain. 

In November 2005, the veteran testified that he hurt his back 
in Thailand during karate practice, an activity promoted by 
his Air Force commander.  He testified that he sought no 
treatment for his back during active service.  He first 
sought treatment for his back some time after active service.  
He testified that arthritis might have been caused by digging 
a car out of a snow bank while stationed in Upper Michigan 
after his return from Thailand.  He mentioned that ankle 
swelling might have been due to gout (gouty arthritis), but 
he could not recall when arthritis was first treated.   He 
recalled, however, that his knees began hurting during active 
service when he had to crawl into fuel tanks within aircraft 
wings and that he did seek medical treatment for this during 
active service.  He testified that the knees were not 
painful, but that they were weak when climbing or descending 
stairs.

In February 2007, the veteran testified that his claim for 
service connection for arthritis involved the arms, knees, 
and feet.  

Concerning low back pain and lumbar spine arthritis, there is 
no medical evidence of a link between these disorder and 
active service.  No arthritis of any claimed joint is shown 
within a year of separation from active service.  The first 
clinical mention of back pain was in 1982, many years after 
active service.  Concerning knee pains, the veteran has not 
supplied evidence of continuity of symptoms dating back to 
active service.  In November 2005, he testified that his 
knees did not hurt. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claims for service connection for low back pain, 
arthritis, and painful knee joints.  Because the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims 
must therefore be denied.  

Erectile Dysfunction

Service-connected has been established for diabetes mellitus.  
The claims file contains VA outpatient treatment reports 
dated in October 2004 that note that erectile dysfunction is 
"likely" related to or due to diabetes mellitus.  This 
evidence is sufficient to grant secondary service connection 
for erectile dysfunction.  After considering all the evidence 
of record, including the testimony, the Board finds that the 
evidence favors the claim.  Service connection for erectile 
dysfunction secondary to diabetes must therefore be granted.  

ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for an acquired 
nervous disorder, the claim is reopened.  To this extent, the 
appeal is granted.

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder, the claim is reopened.  To this extent, the appeal 
is granted.

Service connection for type II adult onset diabetes is 
granted.  

Service connection for pancreatitis is denied.

Service connection for low back pain is denied. 

Service connection for arthritis is denied.

Service connection for painful knee joints is denied.

Service connection for erectile dysfunction is granted.

REMAND

Acquired Nervous Disorder, Insomnia

With respect to service connection for an acquired nervous 
disorder, the veteran should be examined to determine the 
nature and etiology of any current nervous disorder.  Because 
insomnia is a recognized sleep disorder that may be recorded 
on Axis I, and because the veteran has also appealed for 
service connection for insomnia, the psychiatrist should also 
address the nature and etiology of any current sleep disorder 
found.  The duty to assist includes obtaining an examination 
and opinion where necessary.  38 U.S.C.A. § 5103A.

Arteriosclerotic Heart Disease, Hypertension 

As to service connection for cardiovascular disorders, 
including hypertension, the veteran must be examined to 
determine the nature and etiology of any relevant disorder.  
Diagnoses of arteriosclerotic heart disease, hypertension, 
and coronary artery disease have been offered in recent 
years.  Chest pains date back to active service.  Service 
connection has been granted for diabetes mellitus, a known 
risk factor for cardiovascular-renal disease and/or 
hypertension.  The duty to assist includes obtaining an 
examination and opinion where necessary.  Id.

GERD, Gastritis, Peptic Ulcer Disease

With respect to GERD, gastritis, and/or peptic ulcer disease, 
the SMRs reflect numerous complaints of epigastric pain and 
digestive complaints.  There is a current diagnosis of GERD.  
A July 2004 VA outpatient treatment report reflects a 
positive test for H. Pylori.  The veteran has supplied 
competent evidence of recurring symptoms since active 
service.  The duty to assist includes obtaining an 
examination and opinion addressing the likelihood that any 
current digestive disease is related to active service.  Id.

Bilateral Hearing Loss Disability

The veteran worked on flight lines and in other noisy areas 
during active service.  He has reported a noticeable decrease 
in hearing.  The duty to assist includes offering an 
audiometry evaluation to determine the nature and etiology of 
any hearing loss disability.  Id.

Headaches

The SMRs note headaches at various times, but no chronic 
headache disorder was shown.  Secondary service connection 
remains potentially available for the veteran's headaches, 
however, because service connection for diabetes mellitus has 
been granted and service connection for arteriosclerotic 
cardiovascular disease and hypertension is under 
consideration.  Pursuant to VA's duty to assist, the Board 
finds he must be afforded an examination with respect to this 
claim.  Id.

Shortness of Breath or other Respiratory Disability 

The veteran has testified that he has shortness of breath and 
that he was exposed to inhalation hazards during active 
service.  SMRs corroborate his testimony concerning exposure 
to ammonia, jet fuels, and hazardous fumes, including toluene 
and organic solvents.  The duty to assist includes obtaining 
an examination and opinion addressing the nature and etiology 
of any current disability.  Id.

Circulatory Insufficiency of the Legs and Feet, Bilateral 
Ankle Edema, Gout

While there is no competent evidence relating circulatory 
insufficiency of the legs and feet, bilateral ankle edema, or 
gout to active service, there remains the potential for 
secondary service connection due to causation or aggravation 
by service-connected diabetes.  In addition, if service 
connection is to be established for arteriosclerotic heart 
disease, including hypertension, there is a potential link 
between medications and bilateral ankle edema.  Finally, 
there is a potential link between any drugs taken, such as a 
diuretic agent, and gout.  The duty to assist includes 
obtaining an examination and opinion addressing the nature 
and etiology of the claimed disorders.  Id.

Blurry Vision

The SMRs are negative for any mention of a vision problem.  
An October 1992 VA outpatient treatment report notes a 
complaint of blurry vision and notes that an ophthalmology 
consultation was scheduled.  No report is of record.  A 
November 2002 outpatient treatment report notes that the 
veteran had a 5-day history of blurred vision.  A June 2005 
VA diabetic clinic report notes insulin controlled diabetes 
with no known complication.  

In his August 2005 Substantive Appeal, the veteran reported 
that an eye condition developed that was possibly due to 
diabetes.  The veteran testified in November 2005 that during 
active service he became aware that he needed glasses because 
of blurry vision.  He testified that his vision blurred when 
working with jet fuels.  This was accompanied by sickness, 
vomiting, and weakness.  He testified that he still gets 
blurry vision sometimes.

Although a June 2005 VA diabetic clinic report mentions no 
known complications of diabetes, other medical records do, in 
fact, note complications (erectile dysfunction and possible 
peripheral neuropathy).  Because diabetes complications are 
shown and because the record mentions that an ophthalmology 
consultation was to be scheduled, VA should examine the 
veteran's eyes to determine the nature and etiology of any 
current vision problem.  Id.

Skin Disorder

In his August 2005 Substantive Appeal, the veteran argued 
that pseudofolliculitis barbae (PFB) developed during active 
service.  In November 2005, the veteran testified that skin 
irritations, not felt to be PFB, occasionally developed 
around his neck and private parts and that he still had those 
skin problems.  The duty to assist includes obtaining an 
examination and opinion addressing the nature and etiology of 
the claimed skin disorder.  Id.

Laceration of the Left Hand

A September 7, 1969, SMR notes a laceration over 24 hours old 
that was cleaned and bandaged.  On September 16, 1969, the 
left fourth finger was reported as numb and weak.  An 
infected area of the wrist near the flexor tendon sheath was 
noted.  Penicillin was injected.  In November 1969, the left 
4th metatarsal phalangeal joint was swollen.  No further 
mention of the injury was made.  

In November 2005, the veteran testified that he cut his left 
hand after work and wrapped it up but did not seek treatment 
for a day.  He recalled that they could not suture the wound 
because nerves and tendons were damaged.  Later, a left 
finger got jammed.  Even later, neuropathy began.  The left 
hand was currently a little ticklish.  He has self-treated it 
at various times, he testified.  VA's duty to assist includes 
obtaining an examination and opinion addressing the nature 
and etiology of any residual of the laceration of the left 
hand.  Id.

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A and 38 C.F.R. 
§ 3.159 is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App.473 (2006), and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
issues on appeal.

2.  The AMC should ensure that all of the 
veteran's records of treatment from the 
Jackson, Mississippi, VA Medical Center 
are associated with the claims folder.

3.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination.  The claims file 
should be made available to the examiner, 
who should elicit a complete history of 
relevant mental symptoms, including sleep 
disorders, from the veteran, and answer 
the following:

I.  What is the Axis I diagnosis or 
diagnoses?

II.  For each Axis I diagnosis 
offered, is it at least as likely as 
not (50 percent or greater 
probability) that this disability 
had its onset in service?  

III.  If the answer to question II 
is negative, is it at least as 
likely as not that any service-
connected medical condition caused 
or contributed to the psychiatric 
disability?

IV.  The psychiatrist should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the psychiatrist 
should state the reason.

VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and etiology of the 
veteran's cardiovascular disorders, 
including hypertension.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should examine the veteran 
and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to cardiovascular 
system?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  If the answer to question II 
is negative, is it at least as 
likely as not that any service-
connected medical condition caused 
or contributed to any cardiovascular 
disease, including, specifically, 
whether diabetes mellitus has 
aggravated the veteran's 
hypertension?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and etiology of any 
digestive system disorder.  The claims 
file should be made available for review.  
The examiner should examine the veteran 
and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the digestive 
system?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  If the answer to question II 
is negative, is it at least as 
likely as not that any service-
connected medical or psychiatric 
condition caused or contributed to 
any digestive system disease, 
including, specifically, whether 
diabetes mellitus has aggravated the 
veteran's GERD?  If peptic ulcer 
disease is shown, the examiner must 
address its etiology in a similar 
manner.

IV.  The examiner should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and etiology of any 
respiratory disorder.  The claims file 
should be made available.  The examiner 
must respond to the following:

I.  What is the current diagnosis or 
diagnoses relative to respiratory 
system?

II.  For any diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service or is otherwise related to 
inhalation hazards during active 
service?  

III.  If the answer to question II 
is negative, is it at least as 
likely as not that any service-
connected medical condition caused 
or contributed to any respiratory 
disability?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and etiology of any 
circulatory insufficiency of the legs and 
feet, bilateral ankle edema, and gout.  
The claims file should be made available 
to the physician for review.  The 
examiner must respond to the following:

I.  What is the current diagnosis or 
diagnoses relative to circulatory 
insufficiency of the legs and feet, 
bilateral ankle edema, and gout?

II.  For any diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?

III.  If the answer to question II 
is negative, is it at least as 
likely as not that any service-
connected medical condition or 
medication taken for service-
connected condition has caused or 
contributed to circulatory 
insufficiency of the legs and feet, 
bilateral ankle edema, and/or gout?

IV.  The examiner must offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

The AMC should arrange for an appropriate 
VA examination to determine the nature 
and etiology of any hearing loss.  The 
examiner must state whether it is at 
least as likely as not (50 percent or 
greater probability) that sensorineural 
hearing loss disability, if shown, was 
caused by active service.  The examiner 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the examiner 
should state the reason.  

The AMC should also arrange for an 
appropriate VA examination to determine 
the nature and etiology of any vision 
problem, including diabetic neuropathy.  
The examiner must review the pertinent 
evidence in the claims file, examine the 
veteran, elicit a complete history of 
relevant symptoms from the veteran, and 
offer a diagnosis.  The examiner must 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that any vision problem 
began during active service.  If such is 
not directly related to active service, 
including exposure to toxic chemicals, 
the examiner should state whether it is 
at least as likely as not (50 percent or 
greater probability) that any service-
connected disability has caused or 
aggravated any vision problem.  The 
examiner should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the examiner 
should state the reason.  

The AMC should also arrange for an 
appropriate VA examination to determine 
the nature and etiology of any skin 
problem of the face and groin.  The 
dermatologist should also examine an old 
laceration site of the left hand for any 
current residual.  The physician should 
review the pertinent evidence in the 
claims file, examine the veteran, elicit 
a complete history of relevant symptoms 
from the veteran, and offer a diagnosis 
or diagnoses.  The examiner should 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that any current skin 
problem or left hand problem began during 
active service.  If such is not directly 
related to active service, including 
exposure to toxic chemicals, the examiner 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that any service-connected 
disability has caused or aggravated any 
skin problem.  The examiner should offer 
a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the examiner should state 
the reason.  

Following the above development, the AMC 
should also arrange for an appropriate VA 
examination to determine the nature and 
etiology of the veteran's headaches.  The 
examiner must review the pertinent 
evidence in the claims file, examine the 
veteran, elicit a complete history of 
headaches from the veteran, and offer a 
diagnosis.  The examiner should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
headaches began during active service.  
If headaches are not directly related to 
active service, the examiner should 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that any service-connected 
disability has caused or aggravated the 
veteran's headaches.  The examiner must 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the examiner should state 
the reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claims.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


